Case 1:16-cr-00052-JMS-DML Document 107 Filed 11/19/20 Page 1 of 2 PageID #: 417
 AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA

  UNITED STATES OF AMERICA                                    Case No. 1:16-cr-52-JMS-DML-01

                                                              ORDER ON MOTION FOR
  v.                                                          SENTENCE REDUCTION UNDER
                                                              18 U.S.C. § 3582(c)(1)(A)
  SEAN F. PIATT                                               (COMPASSIONATE RELEASE)


        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

 IT IS ORDERED that the motion is:

 ☐ DENIED.

 ☒ DENIED WITHOUT PREJUDICE. Defendant filed a pro se motion that the Court construes

 as a Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). On its face, Defendant's

 motion does not show that he is entitled to compassionate release under § 3582(c)(1)(A).

 Accordingly, his motion, dkt. [106], is denied without prejudice. If Defendant wishes to renew

 his motion, he may do so by completing and returning the attached form motion. (Motion for

 Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Pro Se

 Prisoner)). If Defendant renews his motion, he must explain what facts, if any, have changed since

 he was sentenced in July 2020.

 IT IS SO ORDERED.




          Date: 11/19/2020
Case 1:16-cr-00052-JMS-DML Document 107 Filed 11/19/20 Page 2 of 2 PageID #: 418
 AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



 Distribution:

 Sean F. Piatt
 Reg. No. 15155-028
 FCI Pekin
 Federal Correctional Institution
 P.O. Box 5000
 Pekin, IL 61555

 All Electronically Registered Counsel
